SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: March 31, 2010 Date of earliest event reported:March 10, 2010 ADEONA PHARMACEUTICALS INC. (Exact name of registrant as specified in its charter) Nevada 1-12584 13-3808303 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 3930 Varsity Drive, Ann Arbor, Michigan 48108 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:(734) 332-7800 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. We are filing this amendment to our Current Report on Form 8-K filed on March 10, 2010, which reported that on March 16, 2010 the Board of Directors of Adeona Pharmaceuticals Inc. appointed Jeff Riley as a member of the Board.At the time of his appointment, Mr. Riley had not been named to any committees of the Board.On March 31, 2010, the Board appointed Mr. Riley to its Audit and Nominating Committees. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADEONA PHARMACEUTICALS INC. Date:March 31, 2010 By: /s/ James S. Kuo Name:James S. Kuo Its:Chairman, President and CEO
